Citation Nr: 0908895	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  03-29 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for detached left eye 
retina, claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to November 1969. 

These matters are before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veteran's Claims (Court).  The case was initially before the 
Board on appeal from a May 2003 rating decision of the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2006 the Board issued a 
decision upholding the RO's denials of service connection for 
hypertension and detached left eye retina.  The Veteran 
appealed that decision to the Court.  By a November 2007 
Order, the Court endorsed an October 2007 Joint Motion for 
Remand (Joint Motion) by the parties, vacated the June 2006 
Board decision, and remanded the matters for action 
consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In the Joint Motion endorsed by the Court's November 2007 
Order, it was agreed that remand was indicated in part for VA 
to obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (in 
disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.).

Here, the Veteran maintains that his hypertension was caused 
by his PTSD.  In support of these contentions, the Veteran's 
representative cited to an interim final rule, effective 
October 7, 2004, that (in pertinent part) amended 38 C.F.R. 
§ 3.309(c) to add strokes and heart disease to the list of 
diseases which may be presumed under law to be related to 
prisoner of war (POW) experiences in service.  In pertinent 
part, the interim final rule states:

The 2003 VA study analyzed records of 
inpatient and outpatient treatment from 
VA and HCFA records to determine whether 
POWs had an increased incidence of 
certain diseases in comparison to the 
non-POW controls.  The study detected 
small increases in the incidence of 
hypertension and myocardial infarction 
among some, but not all of the 
subpopulations examined, and not all of 
the findings were statistically 
significant.  However, the study did find 
a statistically significant increased 
incidence of hypertension and chronic 
heart disease among World War II veterans 
with PTSD (odds ratio = 1.25 for 
hypertension and 1.19 for chronic heart 
disease).  The conclusion that PTSD may 
be associated with cardiovascular 
disorders is also supported by a 1997 
study finding that Vietnam veterans 
diagnosed with PTSD had a significantly 
increased risk of circulatory disease 
many years after service. (Boscarino JA.  
Diseases Among Men 20 Years After 
Exposure to Severe Stress: Implications 
for Clinical Research and Medical Care.  
Psychosom Med 1997; 59:605-14.)

69 Fed. Reg. 60087 (Oct. 7, 2004).

The record contains evidence of hypertension.  VA treatment 
records dated from October 2000 through April 2004 reflect 
ongoing treatment for hypertension.  The Veteran has been 
awarded service connection for PTSD.  Under the "low 
threshold" standard of McLendon, supra, an examination to 
determine if there is a nexus between the two is necessary.

The matter of entitlement to service connection for detached 
left eye retina, claimed as secondary to hypertension, is 
clearly inextricably intertwined with the matter of service 
connection for hypertension.  Therefore, consideration of 
that matter must be deferred until the matter of service 
connection for hypertension is resolved.  In this regard, the 
Board also notes that a revised version of 38 C.F.R. § 3.310 
became effective October 10, 2006.  The revised version 
essentially provides that VA will not concede aggravation of 
a nonservice-connected disease or injury by a service-
connected disease or injury unless the baseline level of 
severity is established by medical evidence.  The regulation 
further sets out the procedure for determining the extent of 
any aggravation.  Attention of the RO is directed to these 
changes.  Moreover, the Veteran should have written notice of 
the new regulation.

Finally, the Veteran did not receive any notice regarding 
disability ratings or the effective dates of awards (Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)).  The RO will have the 
opportunity to correct such deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of 
entitlement to service connection for 
hypertension, claimed as secondary to 
PTSD, and entitlement to service 
connection for detached left eye retina, 
claimed as secondary to hypertension, the 
RO should provide the Veteran notice 
regarding the rating of disability and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO should also 
provide the Veteran written notice of the 
amendments to 38 C.F.R. § 3.310(b), 
effective October 10, 2006.

2.  Thereafter, the RO should arrange for 
the Veteran to be examined by a VA 
examiner with the appropriate expertise 
to determine whether his hypertension is 
related to his service-connected PTSD.  
The Veteran's claims folder (to include 
this remand) must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
Veteran's pertinent medical history and 
with consideration of sound medical 
principles, the examiner should provide 
the following opinions:

(a)  Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's hypertension was caused or 
aggravated (i.e., chronically worsened) 
by his service-connected PTSD?

(b)  If the examiner finds that the 
Veteran's hypertension was not caused, 
but was aggravated by his service-
connected PTSD, the examiner should 
report the baseline level of severity of 
the hypertension prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the hypertension 
is due to natural progress, the examiner 
should indicate the degree of such 
increase in severity due to natural 
progression.  See generally 38 C.F.R. § 
3.310(b) (effective October 10, 2006).

The examiner should explain the rationale 
for all opinions given.  The explanation 
of rationale should include discussion 
regarding the VA research cited in 
69 Fed. Reg. 60087 (Oct. 7, 2004) (as 
noted above).

3.  The RO should then re-adjudicate the 
claims.  If service connection for 
hypertension is granted, the RO should 
secure an ophthalmologist's opinion as to 
whether or not the Veteran's detached 
retina was either caused or aggravated by 
his hypertension before readjudicating 
the detached retina claim.  If either 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

